            Case 1:20-cv-02010-YK Document 9 Filed 12/14/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEN WEAVER MEATS, INC.,                        :
         Plaintiff                             :           No. 1:20-cv-02010
                                               :
              v.                               :           (Judge Kane)
                                               :
BIERY CHEESE CO.,                              :
          Defendant                            :

                                           ORDER

       AND NOW, on this 14th day of December 2020, upon consideration of Defendant Biery

Cheese Co.’s motion to dismiss (Doc. No. 4), in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

       1.     Defendant’s motion to dismiss (Doc. No. 4) is DENIED; and

       2.     Defendant is directed to file an answer to Plaintiff’s complaint (Doc. No. 1-2)
              within fourteen (14) days of the date of this Order.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
